 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GONZALO R. RUBANG, JR.,                          No. 2:18-cv-2351 TLN DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    ERIC R. BROOKS; KELLER
      WILLIAMS,
15

16                       Defendants.
17

18          Plaintiff, Gonzalo Rubang, Jr., is proceeding in this action pro se. This matter was

19   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20   Pending before the court are plaintiff’s complaint and motion to proceed in forma pauperis

21   pursuant to 28 U.S.C. § 1915. (ECF Nos. 1 & 2.) The complaint appears to allege that the

22   defendants engaged in “theft and larceny.” (Compl. (ECF No. 1) at 6.)

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiff’s complaint will be dismissed with leave to amend.

27   ////

28   ////
                                                       1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5           The minimum requirements for a civil complaint in federal court are as follows:

 6                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 7                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 8                   judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.     Plaintiff’s Complaint

11           Plaintiff’s complaint fails to contain a short and plain statement of a claim showing that

12   plaintiff is entitled to relief. In this regard, it is entirely unclear what alleged wrongful actions the

13   defendants engaged in or even what claim, if any, is asserted against either defendant. In a vague

14   and conclusory manner, the complaint alleges that the defendants “received advanced noticed” of

15   “the fraud by U.S. Bank Trust, N.A.,” but “intentionally ignored the advanced noticed.” (Compl.

16   (ECF No. 1) at 5.)

17           Attached to the form complaint is a single page addressed “U S Court” which asserts that

18   plaintiff has filed a “complaint of intentional ‘theft and larceny’ to ERIC R. BROOKS and

19   KELLER WILLIAMS.” (Id. at 6.) The page goes on to refer, again in a vague and conclusory

20   manner, to a ruling by “Judge WENDY GETTY-SOLANO SUPERIOR COURT-FAIRFIELD”
21   finding plaintiff vexatious. (Id.) An allegation of “fraud by Carrington Investments and business

22   partner Barbara Jean Morgan of Huntington Beach, CA[.]” (Id.) And some discussion of

23   bankruptcy proceedings filed in this court. (Id.) There are not, however, any facts or claims

24   asserted against the named defendants.

25           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

26   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
27   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

28   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels
                                                          3
 1   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

 2   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

 3   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

 4   557). A plaintiff must allege with at least some degree of particularity overt acts which the

 5   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

 6           Moreover, plaintiff is advised that the basic federal jurisdiction statutes are 28 U.S.C. §§

 7   1331 and 1332, which confer “federal question” and “diversity” jurisdiction, respectively.

 8   Federal jurisdiction may also be conferred by federal statutes regulating specific subject matter.

 9   “[T]he existence of federal jurisdiction depends solely on the plaintiff’s claims for relief and not

10   on anticipated defenses to those claims.” ARCO Envtl. Remediation, LLC v. Dep’t of Health &

11   Envtl. Quality, 213 F.3d 1108, 1113 (9th Cir. 2000).

12           District courts have diversity jurisdiction only over “all civil actions where the matter in

13   controversy exceeds the sum or value of $75,000, exclusive of interest and costs,” and the action

14   is between: “(1) citizens of different States; (2) citizens of a State and citizens or subjects of a

15   foreign state; (3) citizens of different States and in which citizens or subjects of a foreign state are

16   additional parties; and (4) a foreign state . . . as plaintiff and citizens of a State or of different

17   States.” 28 U.S.C. § 1332. “To demonstrate citizenship for diversity purposes a party must (a) be

18   a citizen of the United States, and (b) be domiciled in a state of the United States.” Lew v. Moss,

19   797 F.2d 747, 749 (9th Cir. 1986). “Diversity jurisdiction requires complete diversity between

20   the parties-each defendant must be a citizen of a different state from each plaintiff.” In re
21   Digimarc Corp. Derivative Litigation, 549 F.3d 1223, 1234 (9th Cir. 2008).

22           Here, the complaint does not allege a cause of action which would provide the court with

23   federal question jurisdiction. And there is not diversity of citizenship, as all parties are alleged

24   citizens of California. (Compl. (ECF No. 1) at 2.)

25   III.    Leave to Amend

26           For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned
27   has carefully considered whether plaintiff may amend the complaint to state a claim upon which

28   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,
                                                           4
 1   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

 2   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,

 3   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

 4   court does not have to allow futile amendments).

 5             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 6   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

 7   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

 8   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972); see also Weilburg v.

 9   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

10   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

11   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

12   1988)).

13             Here, given the vague and conclusory nature of the complaint’s allegations, the

14   undersigned cannot yet say that granting leave to amend would be futile. Plaintiff’s complaint

15   will therefore be dismissed, and plaintiff will be granted leave to file an amended complaint.

16   Plaintiff is cautioned, however, that if plaintiff elects to file an amended complaint “the tenet that

17   a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

18   conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

19   conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While legal conclusions can

20   provide the complaint’s framework, they must be supported by factual allegations.” Id. at 679.
21   Those facts must be sufficient to push the claims “across the line from conceivable to

22   plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

23             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

24   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

25   in itself without reference to prior pleadings. The amended complaint will supersede the original

26   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,
27   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

28   and identified in the body of the complaint, and each claim and the involvement of each
                                                          5
 1   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

 2   must also include concise but complete factual allegations describing the conduct and events

 3   which underlie plaintiff’s claims.

 4                                                     CONCLUSION

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. The complaint filed August 29, 2018 (ECF No. 1) is dismissed with leave to

 7   amend.1

 8           2. Within twenty-eight days from the date of this order, an amended complaint shall be

 9   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

10   Procedure and the Local Rules of Practice.2 The amended complaint must bear the case number

11   assigned to this action and must be titled “Amended Complaint.”

12           3. Failure to comply with this order in a timely manner may result in a recommendation

13   that this action be dismissed.

14
     Dated: October 29, 2018
15

16

17

18

19

20
21
     DLB:6
22   DB/orders/orders.pro se/rubang2351.dism.lta.ord

23

24

25
     1
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         6
